Citation Nr: 0715058	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the right knee 
with osteoarthritis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for retropatellar pain syndrome of the left knee 
with osteoarthritis.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 2003 to 
January 2004 with approximately 3 months and 15 days of prior 
active service, with subsequent service with the U.S. Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
from February 2004 and May 2005 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In a May 2005 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the knees.  The 
grant of service connection represents a complete grant of 
that benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  Subsequently, in July 
2005, the appellant filed a VA Form 21-4138 disagreeing with 
the initial ratings assigned for his service-connected 
bilateral knee condition.  His disagreement was perfected in 
a VA Form 9 received in May 2006; thus, his initial rating 
claims for retropatellar pain syndrome of the knees is before 
the Board for appellate review.


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
bilateral hearing loss to military service.

2.  The veteran's degenerative arthritis of the right knee, 
is manifested by no more than range of motion from 0 degrees 
of extension to 140 degrees of flexion, with pain and 
crepitus.

3.  The veteran's degenerative arthritis of the left knee, is 
manifested by no more than range of motion from 0 degrees of 
extension to 135 degrees of flexion, with pain and crepitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for retropatellar pain syndrome of the right 
knee with osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).

3..  The criteria for an initial disability rating in excess 
of 10 percent for retropatellar pain syndrome of the left 
knee with osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in December 2003 
and September 2005, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish service connection and increased ratings, of what 
VA would do or had done, what evidence he should provide, to 
include alternative forms of evidence, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In November 2003, VA sent a 
request for medical information to STARC Medical Detachment 
for Volunteer Training Site, but received no response.  In 
December 2003, VA sent requests to the Houston Barracks and 
the Tennessee Army National Guard for medical evidence.  A 
negative response was received in January 2004 because the 
veteran was no longer with the Tennessee Army National Guard.  
Further, in January 2004, the veteran was examined by a VA 
audiology specialist for bilateral hearing loss and a VA 
joints specialist for bilateral knee conditions.  The 
examiners reviewed the veteran's claims file, provided 
detailed discussions of the veteran's medical history, and 
provided the requested medical opinions.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims, which VA has not 
sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection or increased 
ratings were granted on appeal.  When implementing the award 
for service connection for bilateral hearing loss, the RO 
will address any notice defect with respect to the effective 
date.  Significantly, the veteran retains the right to appeal 
any disability rating or effective date assigned by the RO.  
On the other hand, since the veteran's increased rating 
claims for his knees are being denied, no effective date will 
be assigned, so the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.   

The Board finds that the evidence of record - service medical 
records, private and VA medical treatment records and lay 
statements -- is adequate for determining whether the 
criteria for service connection and increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection for Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss was 
aggravated by noise exposure during active military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Where a 
veteran who served for ninety days or more during a period of 
war develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West2002).  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  If the government fails 
to clearly and unmistakably rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322 (2006).  When considering the evidence, the 
Board has the authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

As a preliminary issue, periodic examinations conducted prior 
to the veteran's entrance into active duty show that he 
suffered from bilateral hearing loss.  Since the veteran does 
not contend that his preexisting hearing disability incurred 
in service, his claim is one for aggravation of hearing loss 
during service.  See Wagner, supra; VAOPGCPREC 3-2003 (July 
16, 2003).

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Although the veteran was diagnosed with bilateral hearing 
loss prior to active service, the veteran submitted competent 
medical evidence establishing current hearing loss under 
38 C.F.R. § 3.385 and aggravation of his hearing loss during 
service.  A review of the veteran's service personnel records 
show that the veteran was a Motor Transport Operator and a 
Portable Air Defense System Crewmember.  In his May 2006 VA 
Form 9, he claimed that he was exposed to the loud noises 
caused by engines and strong winds.  

A November 2001 National Guard audiological examination 
showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
N/A
45
LEFT
20
20
35
N/A
55





Later, a September 2003 active service audiological 
examination showed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
55
LEFT
40
40
50
50
55

His speech recognition scores using the Maryland CNC Test 
were 80 percent for his right ear and 68 percent for his left 
ear.

The examiner noted that the veteran was deployed to Iraq in 
April 2003.  His hearing was not examined prior to 
deployment, but the veteran complained of decreased hearing 
and tinnitus after deployment.  The September 2003 evaluation 
revealed a mild to moderate sensorineural hearing loss in the 
right ear and a mild to moderately-severe sensorineural 
hearing loss in the left ear.  The examiner opined that the 
veteran experienced a decreased in hearing thresholds from 
the November 2001 audiological evaluation.

Service medical records from September 2003 also showed that 
the veteran was treated for the worsening of his hearing 
loss, which was aggravated by active military service.  As a 
result, the veteran was placed on restricted service due to 
his hearing loss condition.  

In January 2004, the veteran underwent a VA audiological 
examination, where he reported working as a civilian 
machinist for 20 years and recreational hunting.  The January 
2004 VA audiological examination showed that his puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
55
55
LEFT
30
30
50
55
45

His speech recognition scores using the Maryland CNC Test 
were 88 percent for his right ear and 84 percent for his left 
ear, meeting the criteria of 38 C.F.R. § 3.385 such that it 
could be considered a disability for VA purposes.  Based on 
the above findings and the veteran's medical history, the VA 
audiologist opined that it is at least as likely as not that 
the veteran's hearing loss was due to noise exposure.  The 
examiner goes on to note, however, that it was impossible to 
ascertain the degree of hearing loss due to noise exposure 
suffered in military service versus civilian occupation.

The Board finds that the medical evidence above supports a 
finding of aggravation of the veteran's bilateral hearing 
loss.  In particular, the November 2001 audiological 
examination prior to active service and the September 2003 
audiological examination during active service show a great 
decrease in the veteran's hearing disability.  If 
symptomatology cannot be apportioned between coexisting 
service-connected and nonservice-connected disorders, the 
benefit of the doubt goes to the veteran and all 
symptomatology will be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(per curiam).

Thus, resolving all reasonable doubt in favor of the veteran, 
the Board concludes that service connection for bilateral 
hearing loss is warranted.  Where evidence favorable to the 
veteran is of record, and no contradictory evidence has been 
obtained, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107 (West 2002).  Thus, the 
veteran's claim for service connection for bilateral hearing 
loss is granted.

Increased Initial Rating for a Bilateral Knee Condition

The veteran contends that the initial disability ratings 
assigned for his knees should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present appeal, the veteran's knees are separately 
rated as10 percent disabling for retropatellar pain syndrome 
of the knees with osteoarthritis, under Diagnostic Codes 
5010-5260.

Diagnostic Code 5010 is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
or traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

Pursuant to Diagnostic Codes 5260-5261, a maximum 30 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 15 degrees; a 20 percent rating is warranted when 
it is limited to 30 degrees; a 10 percent rating is warranted 
when it is limited to 45 degrees; and a 0 percent 
(noncompensable) rating is warranted when it is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Correspondingly, a 20 percent rating is warranted when leg 
extension is limited to 15 degrees; a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 
noncompensable rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Regarding his claims for initial increased ratings, the 
veteran's claims file contains a January 2004 VA joints 
examination and VA treatment records between October 2005 and 
December 2006.  Treatment records from the Memphis VA Medical 
Center (VAMC) only show that the veteran complained of pain 
in his knees with no instability or other range of motion 
findings.

The veteran's most recent joints examination was in January 
2004, where he reported sharp pain, but denied any 
instability, locking, popping, or catching.  The veteran did 
not use any braces or canes.  On physical examination, the 
veteran's right knee had 0 degrees of extension to 140 
degrees of flexion with some patellofemoral crepitus.  His 
right knee was stable to various stresses with negative 
results for McMurray's and Lachman's tests.  Examination of 
the left knee revealed 0 degrees of extension to 135 degrees 
of flexion with patellofemoral crepitus and some tenderness.  
His left knee was stable to various stress tests and resulted 
in negative Lachment's and McMurray's tests.  No ligamentous 
instability was found for either of the knees.  In addressing 
the DeLuca provisions, the examiner found that the veteran 
did not have any pain on range of motion testing.

Given the above evidence, the Board observes that extension 
of 0 degrees for both knees warrants only noncompensable 
ratings under Diagnostic Code 5261.  In this regard, separate 
compensable ratings under both Diagnostic Codes 5260 and 5261 
are not warranted under VAOPGCPREC 9-2004.  Similarly, 135 to 
140 degrees of flexion would also fail to provide for 
compensable ratings under Diagnostic Code 5260.  However, 
since the VA examiner diagnosed the veteran with 
osteoarthritis for both knees, and with consideration of pain 
and 38 C.F.R. §§ 4.40, 4.45 and 4.59, his bilateral knee 
disabilities would warrant no more than a separate 10 percent 
disability rating for each knee.  Further, a higher rating is 
not available under Diagnostic Codes 5256 or 5262 for both 
knees, since the veteran has not been shown to have ankylosis 
or nonunion of the tibia and fibula for either knee.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for the 
knees might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. 119.  But 
there is no evidence that the veteran's condition has been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent ratings at any 
time during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral knee disabilities has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claims.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

An initial disability rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee, with 
osteoarthritis, is denied.

An initial disability rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee, with 
osteoarthritis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


